Citation Nr: 0118598	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-20 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date, prior to March 26, 1985, 
for a grant of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Marilyn Adams, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel








INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

The current appeal arose from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO granted service connection 
for schizophrenia effective March 26, 1985, based on clear 
and unmistakable error (CUE) in an unappealed rating decision 
of January 22, 1986.  The veteran filed a timely appeal with 
respect to entitlement to an effective date, prior to March 
26, 1985, for a grant of service connection for 
schizophrenia.  

In August 2000, after determining that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a right knee disorder, 
the Board of Veterans' Appeals (Board) remanded the claim of 
entitlement to an effective date, prior to March 26, 1985, 
for a grant of service connection for schizophrenia to the RO 
for issuance of a statement of the case in response to the 
veteran's notice of disagreement with the above discussed 
October 1999 rating decision.

In August 2000 the RO issued a statement of the case 
addressing the October 1999 rating decision wherein 
entitlement to service connection was granted for 
schizophrenia effective from March 26, 1985.

In September 2000 the veteran submitted a substantive appeal 
in response to the RO's August 2000 statement of the case 
addressing the issue of an effective date, prior to March 26, 
1985, for a grant of service connection for schizophrenia.  
However the veteran included the issue of service connection 
for a right knee disorder, a claim already adjudicated by the 
Board in August 2000 as discussed above.  

The Board is of the opinion that the veteran may be 
endeavoring to reopen the previously denied claim of service 
connection for a right knee disorder.  As the issue of 
whether new and material evidence to reopen a claim of 
entitlement to service connection for a right knee disorder 
has been neither procedurally prepared nor certified for 
appellate review and is not inextricably intertwined with the 
prepared and certified issue which is the subject of the 
current appeal, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

In his September 2000 substantive appeal and in a previous 
statement in July, the veteran also for the first time 
alleged CUE in unappealed rating decisions prior to January 
1986 wherein the RO denied service connection for a 
psychiatric disorder.  As the claims of CUE in November and 
December 1971, wherein the RO denied entitlement to service 
connection for a psychiatric disorder have been neither 
procedurally prepared nor certified for appellate review, and 
are not inextricably intertwined with the certified issue on 
appeal the Board is referring them to the RO for initial 
consideration and appropriate adjudicative action.  See 
Godfrey, supra.

The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  In November 1972 the RO affirmed the prior denial of 
entitlement to service connection for a psychiatric disorder 
including schizophrenia; while the veteran filed a notice of 
disagreement therewith and was issued a statement of case, he 
never filed a substantive appeal.

2.  A March 26, 1985 VA clinical record referring to 
schizophrenia constituted the veteran's first attempt to 
reopen a claim of service connection for a psychiatric 
disorder following the November 1972 RO denial action. 

3.  A December 1985 VA psychiatric review panel report first 
construed the psychiatric symptoms manifested within the one 
year presumptive period following service separation as 
evidence factually demonstrating the existence of a 
schizophrenic process as opposed to the initially diagnosed 
psychoneurosis.

4.  In a January 22, 1986 rating decision the RO confirmed 
and continued the denial of service connection for 
schizophrenia.  Service connection was established for an 
active psychosis for treatment purposes only.

5.  In October 1999, the RO granted service connection for 
schizophrenia effective March 26, 1985 based on CUE in the 
unappealed rating of January 22, 1986 in which the RO 
continued to deny service connection for a psychosis.

6.  Prior to March 26, 1985 the record is absent any earlier 
dated evidence of an informal or formal claim of service 
connection for schizophrenia following the November 1972 
decision.


CONCLUSION OF LAW

The criteria for an effective date, prior to March 26, 1985, 
for a grant of service connection schizophrenia have not been 
met.  38 U.S.C.A. §§ 5110, 7105 (West 1991 & 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4.114 Stat. 2096) (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. §§ 
3.1(r), 3.151, 3.155, 3.157, 3.158, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are silent for any pertinent 
findings regarding schizophrenia.  All psychiatric 
evaluations in service were normal.

Postservice VA hospital and mental health clinical records in 
June and July 1971 referred to psychiatric symptoms 
associated with anxiety neurosis and personality disorder.

A July 1971 statement from a private medical doctor noted no 
record of a nervous disability.

An August 1971 statement from a private physician revealed 
evidence of emotional problems and the need for professional 
help and guidance.  

In an unappealed RO rating decision of November 12, 1971 the 
RO denied service connection for psychoneurosis reported as 
anxiety neurosis as not shown in active service.  It was 
pointed out that the disability was not claimed on the 
original application for service connection filed in October 
1970.

In September 1972 the veteran filed a reopen claim of service 
connection for a nervous disorder.  Submitted in support of 
his claim was a private hospital record showing his first 
admission at that facility for schizophrenia in March 1972. 

In November 6, 1972 the RO notified the veteran of the denial 
of service connection for a claimed nervous disability and of 
his appellate rights.

On November 22, 1972 the veteran filed a notice of 
disagreement with the denial of his claim of service 
connection for a nervous disability.

In December 1972 the RO furnished the veteran and his 
representative a statement of the case which included the 
presumptive provisions of service connection for a psychosis.  
The veteran did not perfect his appeal by filing a 
substantive appeal.  

A March 26, 1985 VA Mental Health Clinical record refers to 
psychiatric symptoms associated with schizophrenia.

A July 1985 VA psychiatric examination report refers to PTSD 
and schizophrenia.

A December 1985 review of the veteran's claims file by a 
board of three VA psychiatrists found that the veteran's 
first psychiatric hospitalization was from June 14, 1971 to 
November 2, 1971.  It was noted that although the final 
psychiatric diagnosis was anxiety neurosis, the records of 
hospitalization clearly documented the presence of psychotic 
symptoms (paranoid delusions).  The board concluded that such 
psychotic symptoms were more reasonably construed as evidence 
of schizophrenia, a diagnosis which had been well 
substantiated during the veteran's hospitalizations and 
evaluations.

In a January 22, 1986 rating decision the RO confirmed and 
continued the denial of service connection for schizophrenia.  
Service connection was established for an active psychosis 
for treatment purposes only.

In October 1999, the RO granted service connection for 
schizophrenia effective from March 26, 1985, based on CUE in 
the unappealed rating of January 22, 1986.


Criteria

Duty to Assist

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 VCAA of 2000 (November 9, 2000; 114 Stat. 2096) 
be codified at 38 U.S.C.A. § 5103(a).  This law eliminates 
the well-grounded requirement and amplifies the duty to 
notify and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA of 2000, signed into 
law November 9, 2000, to be codified as amended at 38 U.S.C. 
§ 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  VCAA of 2000, signed into law November 
9, 2000, to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  VCAA of 
2000 signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  VCAA of 2000, signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. § 5103A(d).  

VCAA of 2000, signed into law November 9, 2000, alters former 
38 U.S.C.A. § 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.
(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

VCAA of 2000, signed into law November 9, 2000, codified at 
38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  


Earlier Effective Date

When an issue has been previously denied by the RO, such 
claim may not be reopened and allowed in the absence of new 
and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991& 2000); 38 C.F.R. § 3.156(a) (2000).

A decision of the RO becomes final in the absence of a timely 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(1998).  A claim may be reopened upon a submission of new and 
material evidence and a previous claim may be amended upon a 
showing of clear and unmistakable error in the prior RO 
rating decision. 
38 U.S.C.A. § 5108 (West 1991 & 2000); 38 C.F.R. § 3.105 
(2000).

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).
According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).  
The effective date of compensation based on new and material 
evidence received after a final disallowance, is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim. (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written. (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law of Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.


Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160 (2000).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2000).  A claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation.  The greater benefit will be awarded, unless 
the claimant specifically elects the lesser benefit.  
38 C.F.R. § 3.151 (2000).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2000).  "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA. 
38 C.F.R. § 3.1(r) (2000).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155 (2000).
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991& 2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

If the disability is a psychosis and manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (2000).

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107);  38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

Duty to Assist

In this case, the Board finds that the veteran is not 
prohibited by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran and his representative have been afforded the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and have done so.

The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  They include 
service medical records and post service VA and private 
medical records including special VA psychiatric examination 
reports.  The lengthy record appears to be complete.

The evidence pertaining to the issue of entitlement to an 
effective date, prior to March 26, 1985 for a grant of 
service connection for schizophrenia is complete for 
consideration at this time.  Neither the veteran nor his 
representative have identified any pertinent outstanding 
records which the RO has not attempted to obtain.  

As the RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

As reported earlier, the veteran and his representative were 
notified by the RO of the evidence needed to substantiate his 
claim by way of the rating decision denying the benefit 
sought on appeal, and the statement of the case for which the 
Board specifically remanded the case to the RO.  

The Board is of the opinion that any assistance beyond what 
has already been provided is not required in this case 
because the is no reasonably possibility that it would aid in 
substantiating the veteran's claim.  He has been notified of 
his procedural and appellate rights.  

Furthermore, as noted above, he has been provided with the 
laws and regulations pertinent to his claim, has been 
afforded the opportunity to present arguments in favor of his 
claim, and has in fact provided such arguments.

Moreover, the facts of this case are not disputed, and no 
further evidentiary development is needed, as the veteran's 
claim has been denied, and the veteran, as stated above, the 
veteran has been provided with notice of the criteria 
referable to the denial.  Therefore, there is no reasonable 
possibility that any further assistance would aid in 
substantiating his claim.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of the veteran's 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Earlier Effective Date

The Board recognizes that the issue on appeal is limited to 
entitlement to an effective date prior to March 26, 1985, for 
the grant of service connection for schizophrenia.  The issue 
of whether CUE existed in unappealed RO rating decisions 
denying service connection for a nervous disorder prior to 
January 1986 has been referred to the RO for formal 
adjudicatory action and is not currently a topic for 
appellate consideration.  

A comprehensive review of the record shows that the effective 
date of an award of service connection based on new and 
material evidence following an earlier denial is the date of 
receipt of claim or date entitlement arose, whichever is 
later. 38 C.F.R. § 3.400(q)(1)(ii).

In this case as noted hereinabove, following the November 
1972 decision wherein the RO denied entitlement to service 
connection for a psychosis, the March 26, 1985 VA clinical 
record referring to schizophrenia was construed by the RO as 
a reopened claim of service connection for schizophrenia.  
The record lacked any evidence of an earlier dated informal 
or formal claim of service connection for such disability 
received following the November 1972 decision.  

The Board also points out that it was not until a December 
1985 special VA psychiatric panel report that it was first 
factually demonstrated by competent medical evidence that 
schizophrenia was manifested within the one year presumptive 
period following service separation.  

The effective date is the date of receipt of claim or the 
date entitlement arose, whichever is later.  As the veteran's 
claim was received on March 26, 1985, the effective date can 
be no earlier than that date.  Thus, the Board finds that an 
effective date earlier than March 26, 1985 for the award of 
service connection for schizophrenia is not warranted.  38 
C.F.R. § 3.400(b)(2), (q)(1)(ii).

The Board has considered the doctrine of reasonable doubt but 
the preponderance of the evidence is against the veteran's 
claim.  


ORDER

Entitlement to an effective date, prior to March 26, 1985, 
for a grant of service connection for schizophrenia is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

